Citation Nr: 1446615	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1983 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran initially filed a claim seeking service connection for her total hysterectomy.  Her claim was denied in a December 2006 rating decision.  In February 2007, the Veteran filed a statement with a heading entitled "Notice of Disagreement" responding to the rating decision.  In her correspondence, the Veteran argued that the hysterectomy was due to VA negligence.  In a March 2007 letter, the RO notified the Veteran that her February 2007 letter did not qualify as a notice of disagreement (NOD) but rather was a claim for compensation under 38 U.S.C.A. § 1151.  The Veteran was informed she had one year from the date of the letter to appeal the decision regarding the adequacy of the NOD and was provided a VA Form 4107.  The Veteran did not appeal the March 2007 determination, but instead pursued her claim for benefits under 38 U.S.C.A. § 1151.  The issue of whether her February 2007 statement was a notice of disagreement is not on appeal before the Board.

The Veteran was scheduled for an August 2014 Central Office hearing before a Veterans Law Judge but did not appear.  She has not presented any explanation as to her absence and has not requested that a hearing be rescheduled.  As such, the Board finds that the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This case was last before the Board in October 2013 and was remanded for additional development.  There has been substantial compliance with the remand directives; the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The weight of the competent evidence is against a finding that the VA physicians failed to exercise the degree of skill and care ordinarily required in diagnosing and treating the Veteran's uterine fibroid condition.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a total abdominal hysterectomy are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013); VAOGCPREC 05-01 (February 5, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a March 2007 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.  

VA also satisfied its duty to obtain a medical opinion.  The January 2014 opinion is adequate as the VA examiner reviewed the Veteran's pertinent medical history, discussed the critical sequence of events, provided a factual predicate for the analysis, and explained the reasoning behind the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  1151 Claim 

The Veteran alleges that she suffered a permanent or chronic disability as a result of surgery and/or treatment at the VA Medical Center in Fayetteville, North Carolina.  Specifically, she maintains the oversight on the part of VA medical personnel in failing to diagnose uterine fibroids with severe anemia in a timely manner resulted in her requiring to undergo an abdominal hysterectomy in January 2006.  The Veteran claims while she was treated at the VA Medical Center in Fayetteville, she suffered from uterine fibroids with anemia for three to four years prior to her hysterectomy.  

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The present case concerns a claim of a failure to treat or diagnose a disability.  The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death."  Id. at 364-65.

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson, 607 F.3d at 817.  

In a failure to diagnose claim under 38 U.S.C.A. § 1151, the "injury, or an aggravation of an injury," must necessarily be the failure to diagnose the condition.  Roberson v. Brown, 22 Vet. App. 358, 364 (2009), aff'd, 607 F.3d 809 (Fed.Cir.2010) (citing Brown v. District of Columbia, 853 A.2d 733, 739 (D.C. 2004) (holding that the injury in a failure to diagnose case is the "worsening or deterioration of the plaintiff's condition that results from the physician's failure to diagnose the patient's medical condition)).

The Veteran's medical records reflect that she has a history of irregular heavy menstrual periods and chronic pelvic pain.  She has undergone a diagnostic laparoscopy because of persistent pain and bleeding, and has also been diagnosed with polycystic ovaries.  See, e.g., January 1994 VA treatment record.  VA treatment records indicate that she has been prescribed with oral contraceptive medication to help control her heavy menstrual periods.

A September 2004 VA treatment record notes that the Veteran was taking oral contraceptives to control her heavy menstrual bleeding.  She was advised of the importance of taking the medication at the same time each day to decrease breakthrough bleeding.  The Veteran expressed her desire to have a hysterectomy, and the examining nurse practitioner noted her discussion with the Veteran that a hysterectomy was "done when other therapy fails."

A November 2005 VA treatment record reflects that the Veteran did not wish to go back onto oral contraceptive pills.  The Veteran stated that "I still want a hysterectomy," she was tired of bleeding and did not wish to try medical means to control it. 

Private treatment records and the operative report from the Veteran's January 2006 hysterectomy note that the Veteran presented with a history of menorrhagia, anemia, and a history of prior blood transfusion secondary to a history of anemia.  The Veteran stated that her menses were prolonged, and she has been bleeding heavily, which has been socially distressing for her.  The Veteran complained of feeling weak, tired and lethargic during the times of her menses, and she had experienced a recent syncopal episode.  The treatment record notes that the Veteran was offered several treatment options, including (1) continued expectant management, (2) myomectomy, (3) uterine artery embolization, (4) uterine ablation, and (5) hysterectomy.  The treatment record notes that the Veteran opted for a hysterectomy.  The treating physician noted that the risks of the procedure, which include damage to internal organs, bleeding and infection, were explained to the Veteran, who agreed with the plan.

In July 2006, the Veteran underwent a VA QTC examination as part of her initial service connection claim for her hysterectomy.  The examiner noted the Veteran's excessive uterine bleeding and pelvic pain which resulted in a hysterectomy.  The examiner stated that the Veteran's "hysterectomy was performed because of severe menorrhagia and dysmenorrhea related to the development of uterine fibroids, which did not occur until 2003/2004 time frame."  The examiner concluded that the Veteran's polycystic ovarian disease with dysmenorrhea and menorrhagia was not the cause of her hysterectomy.  Rather, the Veteran's hysterectomy was the result of the development of multiple uterine fibroids with resulting menorrhagia and severe anemia in 2004 and 2005.  The examiner also noted that the Veteran had "an excellent result from her surgery" and was not experiencing any complications or adverse consequences from her hysterectomy.

In her February 2007 claim, the Veteran stated that "due to the negligence of VA doctors" her condition was not properly diagnosed and she "suffered from these conditions for 3-4 years while being treated by the VA.  This oversight resulted in my having (needing) an abdominal hysterectomy."  In an April 2007 statement, the Veteran again maintained that the VA was "negligent in diagnosing my condition in a timely manner that would have prevented a total abdominal hysterectomy."

The record includes a January 2008 response to the RO's request for an opinion from the Risk Manager of the VA Medical Center (VAMC) in Fayetteville, North Carolina.  The Risk Manager referenced a clinical review and opinion of Dr. E.S.; however, the actual review and opinion itself were not of record.  Per the Board's August 2012 remand, the RO tried to locate Dr. E.S.'s opinion, but to no avail.  As a result, the record was referred to another physician for an opinion.  The VA opinion obtained in September 2012 was inadequate, and the case was again remanded by the Board in October 2013 to obtain a VA medical opinion addressing the above-noted prongs of a claim under 38 U.S.C.A. § 1151 for failure to diagnose.

In January 2014, following a review of the Veteran's VA claims file, a VA examiner concluded that there was no evidence that the VA failed to diagnose or treat the condition that led to the Veteran's hysterectomy.  The VA examiner stated that a review of the records showed that the Veteran had a long history beginning in the mid-1980s of Dysmenorrhea and long heavy menses.  There was a prior history of the Veteran seeing multiple providers and being diagnosed with polycystic ovarian syndrome and menorrhagia prior to becoming a patient at the VA.  Medical management was instituted with trials of oral contraceptives and Clomid.  The VA examiner stated that it was documented that the Veteran was "reluctant/noncompliant with medical management.  Even though she was advised to take oral contraceptives she went for years (approximately 1993-2003) without taking oral contraceptives."  Further, the VA examiner noted that VHA records showed that the Veteran discontinued her oral contraceptive and stated "I really want a hysterectomy."  

The VA examiner also concluded that there was no evidence to support the Veteran's contention that she suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  The VA examiner noted the Veteran's history of a blood transfusion in 1987 "which indicates she was symptomatic in 1987, but despite that history she chooses not to adhere to medical management."  The VA examiner noted that in 2003, the Veteran underwent an annual pap and pelvic exam, where she admitted to a history of menorrhagia.  The VA examiner stated that a review of hemoglobin and hematocrit were within acceptable ranges.  The Veteran was give Lo Ovral for menorrhagia, and a pelvic ultrasound was ordered, which was consistent with a retroverted uterus.  The Veteran was advised to return to clinic two weeks following the pelvic ultrasound.  The VA examiner stated that a review of the Cleveland Clinic and UpToDate on dysfunction uterine bleeding diagnosis and management "are in alignment with how the Veteran was medically managed by clinical VA staff."  

The VA examiner stated that in November 2004, the Veteran was found to be severely anemic and admitted to having symptomatic bleeding with very frequent changing of pads.  She was given ferrous sulfate and a consultation to gynecology was ordered.  The Veteran was advised to go to the emergency room if she experienced dizziness, which the VA examiner stated was "standard management."

In answer to the question of whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, the VA examiner stated that VA providers made every effort to try and locate a gynecologist for the Veteran.  In the interim, the Veteran was advised that if symptoms worsened or if she felt dizzy, she should go to the emergency room.  The Veteran was eventually accepted by a doctor who initiated medical treatment with Lupron to help with control of the bleeding.  The VA examiner stated that VA staff contacted the Veteran regarding approval and use of the Lupron.  Furthermore, the pre-operative consultation plan indicates that the Veteran was offered other procedures such as myomectomy, uterine artery embolization, and uterine ablation, as well as continued expectant medical management, and the Veteran opted for a hysterectomy.

The January 2014 VA opinion clearly reflects that VA exercised the degree of care that would be expected of a reasonable health care provider at the time.  See 38 C.F.R. § 3.361(d)(1)(i).  Overall, this opinion was thorough, supported by an explanation and based on a review of the claims folder, to include the Veteran's lay assertions.  Accordingly, the January 2014 VA examiner's opinion provides strong evidence against the Veteran's claim.  Additionally, the record establishes that the Veteran declined to pursue alternative treatment options to alleviate symptoms of her irregular menstrual bleeding, instead electing to undergo a hysterectomy.

The Board has considered the Veteran's statements that VA was negligent in providing care.  The Veteran, however, is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is she reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Furthermore, the present case involves a question of an alleged misdiagnosis or failure to treat the condition.  The Veteran has not demonstrated she has knowledge of the acceptable medical practices in diagnosing and treating her medical condition such that her statements would be competent, nor has she indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).

Accordingly, the most probative evidence in this case is the January 2014 VA opinion which reflects that the VA acted with reasonable care and due diligence in treating the Veteran.

The weight of the evidence is against finding that an earlier diagnosis and any difference in treatment would have prevented the complications the Veteran experienced.  As noted in her January 2006 operative report, the Veteran was given several treatment options to control her symptoms and specifically chose to have a hysterectomy.  The Board finds the weight of the evidence is against finding a causal nexus between any failure to timely diagnose or delay in proper treatment and the Veteran's current additional disability due to uterine fibroids.

Finally, the Veteran has never argued that VA treated her without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Significantly, the Veteran's claim is that she was not given treatment he should have been given, rather than that she was injured by treatment to which she did not consent.  Accordingly, the Board finds that benefits are not warranted on this basis.

The Board does not doubt the Veteran is sincere in her belief that her uterine fibroids were not timely diagnosed and treated.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 may be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for total abdominal hysterectomy is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


